Opinion by
Montgomery, J.,
The Tax Revision Board of the City of York fixed the assessment of appellant’s property located at 141 East Market Street in that City at $87,655 as of December 31, 1960, for the triennium beginning in 1961. On appeal to the Common Pleas Court, after hearing, the assessment was reduced to $80,000. This appeal by the owner followed.
The only testimony offered in the court below was the assessment offered by the City, which made out a prima facie case, and the testimony of one real estate expert who testified for the appellant-owner that the fair market value of the property as of the above date was $72,000. The City offered no testimony in rebuttal.
*24The qualification of the appellant’s expert haying been admitted and no question of uniformity having been raised, there is no evidence to support the court’s finding of $80,000 as the value of the property, and it must be reduced to $72,000. Rieck Ice Cream Company Appeal, 417 Pa. 249, 209 A. 2d 383 (1965). The prima facie case made out by the assessment remains only until overcome by competent evidence and where the landowner produces competent and credible testimony to show the real worth of the property and that the assessment is too high, and this is not met by rebuttal testimony on the part of the taxing body, such competent evidence from a credible witness cannot be disregarded. Rieck Ice Cream Company Appeal, supra.
Order reversed and the assessment of appellant’s property is reduced to $72,000 for the triennium commencing 1961.